Title: To George Washington from Major General Steuben, 14 February 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


          
            Dear General
            Philadelphia Feb. 14th 1780
          
          The Day before I had the honor of receiving Your Excellency’s Letter of the 8th instant, I had sent you a Copy of the Resolutions of Congress, wherein was the number of Men which each state is to furnish for next Campaign If, as I hope, the Officers are not included, & if the Number of Men to be Employed out of the Line of Battalions, does not Exceed the proportion, our Army will be considerably stronger than it was at the beginning of last Campaign.
          It would be very difficult for me, my dear General to judge with any Certainty of our money resources, & consequently the Question whether We are to act offensively or defensively, must remain yet some time undecided. However, in Either Case, we must have an Army & that army more or less strong must be armed & provided for. My representation to Congress has been limited to these two Objects. The season being so far advanced, I was frightened to see that before my Arrival the states had not yet been called upon for their Quotas of Men, and it was not without great importunities Congress was brought to pass the Resolves which I have sent to Your Excellency.
          I cannot yet answer that the states will all send their full Numbers. But at least I believe they will begin recruiting immediately.
          But supposing We shall have all the Men, is it not to be feared We shall want the Arms. We cannot much rely on a supply from France. The disaster which has retarded the Voyage of Mr Gerard, leaves us almost no hopes to receive any thing before June or July next.
          The Board of War have told me that there is only about 5000 stands of Arms in the Military stores on which We may rely I will however make the most Exact researches upon this Object, wherefore I expect with great impatience the returns of the Arms of the Army & those of Genl Knox.
          With regard to the Provisions & necessaries, I hear there is a Commission appointed to regulate that branch.
          I have received the same Day your favour of the 7th Mr de la Luzerne has not yet fixed the Day of his Departure, but it will be, I believe towards the End of this month. I shall give you notice some days before hand.
          
          He wished much to be better acquainted with the means on which Congress may rely with some appearance of Certainty for next Campaign before he should speak on that point to Your Excellency.
          I shall make use of your Letter to procure Major Lee a convenient Escort. I am with the greatest respect sir Your most obedient & very humble servant
          
            steuben
          
        